DETAILED ACTION
This is in response to Applicant’s reply dated 2/1/22.  Claims 1-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by CATT: “HARQ Procedure for Mode 1”, 3GPP TSG-RAN WG2 Meeting #105, R2-1900218, Athens, Greece, 25th Feb – 1st Mar. 2019 (hereafter CATT).

Regarding Claim 1 (Currently Amended),
A method for wireless communications at a first user equipment (UE), comprising: 

receiving a data packet sent directly to a second UE; identifying a failure of the second UE to receive the data packet; and transmitting the received data packet to the second UE [CATT: second UE == Rx-UE; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE; Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 2,
further comprising receiving configuration information [Catt: Sec. 2; p. 3-4; Fig. 4 (case 4); since RAN1 agreed that “The gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 


Regarding Claim 3,
wherein receiving and transmitting the data packet comprises receiving and transmitting the data packet based on the configuration information [Catt: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; the difficulty of case 4 is the design of “pre-allocated resource”; since RAN1 agreed that “The gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 4,
wherein identifying the failure of the second UE to receive the data packet comprises detecting a negative acknowledgment (NAK) transmitted by the second UE [CATT: Sec. 2; p. 1; after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL]. 

Regarding Claim 5,
further comprising detecting a successful reception of the data packet by the second UE [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
HARQ feedback is in the form of ACK/NACK.

Regarding Claim 6,
wherein detecting a successful reception of the data packet by the second UE comprises detecting an ACK message [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
A successful reception is indicated by ACK and a failure by NACK.

Regarding Claim 7,
further comprising transmitting the detected successful reception message to the sender of the data packet [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 

Regarding Claim 8 (Currently Amended),
A method for wireless communications at a first user equipment (UE), comprising: 

receiving control information from a first device, the control information including an identification of resources for receiving a data transmission directly from the first device [Catt: Sec. 2; p. 1; the Tx-UE receives resource allocation from network node, e.g. gNB, in Uu, and then transmits SCI and data in SL; p. 2; one more optimization is Rx-UE monitoring scheduling signalling in Uu directly; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL]; 

Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE]; and 

receiving a retransmission of the data transmission from a second device [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 
Note:
A negative feedback (i.e. NACK) results in retransmission.

Regarding Claim 9,
further comprising receiving configuration information [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 10,
wherein receiving the data transmission from the second device comprises receiving the data transmission based on the configuration information [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 11,
wherein the configuration information includes the reservation of resources for receiving the retransmission [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 12 (Currently Amended),
A method for wireless communications at a base station, comprising: 
configuring first and second user equipment (UEs) for NACK triggered relay; transmitting a data packet directly to the first UE [CATT: p. 1; Sec. 1; the Tx-UE receives resource allocation from network node, e.g. gNB, in Uu, and then transmits SCI and data in SL; after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL; p. 2; one more Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL]; 

identifying a failure of the first UE to receive the data packet; and retransmitting the data packet to the first UE, by transmitting the data packet to the second UE to be relayed to the first UE [CATT: Sec. 2; p. 2; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE; Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 13,
wherein configuring the first and second UEs comprises sending a configuration information to the first and second UEs [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 14,
wherein retransmitting the data packet further comprising retransmitting the data transmission based on the configuration information [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 15,
wherein the configuration information includes information of pre-reserved resources for retransmitting the data transmission [CATT: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 16,
further comprising receiving a ACK or NACK from the first UE that has been relayed by the second UE [CATT: Sec. 2; p. 1; after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL; the gNB should allocate retransmission resource in SL after received HARQ NACK in Uu]. 

Regarding Claim 17 (Currently Amended),
Apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

receive a data packet sent directly to a second UE; identify a failure of the second UE to receive the data packet; and transmit the received data packet to the second UE [CATT: second UE == Rx-UE; Sec. 2; p.2; Fig. 2 (case 2); Tx-UE receives SL resource allocation in Uu, then sends SCI and data in SL; after received and decoded data in SL, the Rx-UE should send HARQ feedback in Uu to gNB directly; meanwhile, the Rx-UE can also send HARQ feedback to the Tx-UE in SL or not, up to RAN1 design; Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL; Sec. 2; p. 3; Fig. 3 (case 3); after received and decoded data in SL, the Rx-UE sends HARQ feedback; both gNB and Tx-UE can monitor the HARQ feedback from Rx-UE; Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 



Regarding Claim 18,
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to receive configuration information [Catt: Sec. 2; p. 3-4; Fig. 4 (case 4); since RAN1 agreed that “The gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 19 (Currently Amended),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to receive and transmit the data packet based on the configuration information [Catt: Sec. 2; p. 3-4; Fig. 4 (case 4); Rx-UE transmits HARQ feedback to Tx-UE in SL and Tx-UE schedules and transmits retransmission resource within the pre-allocated SL resources; the difficulty of case 4 is the design of “pre-allocated resource”; since RAN1 agreed that “The gNB can also schedule re-transmission resource”, it is possible for gNB to pre-allocate retransmission resource for a SL HARQ process when the initial transmission happen]. 

Regarding Claim 20 (Currently Amended),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to identify the failure of the second UE to receive the data packet by detecting a negative acknowledgement (NAK) transmitted by the second UE [CATT: Sec. 2; p. 1; after received HARQ NACK from Rx-UE, the Tx-UE should send HARQ NACK in Uu to request retransmission resource in SL]. 

Regarding Claim 21 (Currently Amended),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to detect a successful reception of the data packet by the second UE [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
HARQ feedback is in the form of ACK/NACK.

Regarding Claim 22 (Currently Amended),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to detecting a successful reception of the data packet by the second UE by detecting an ACK message [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK]. 
Note:
A successful reception is indicated by ACK and a failure by NACK. 

Regarding Claim 23 (Currently Amended),
wherein the instructions stored in the memory and executable by the processor to further cause the apparatus to transmit the detected successful reception message to the sender of the data packet [CATT: Sec. 2; p. 3; both gNB and Rx-UE can monitor the HARQ feedback from Rx-UE; Sec. 1; the indication is in the form of HARQ ACK/NACK].

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. 

I.	Applicant argues on pages 5-6 of the Remarks section regarding claims 1, 8, 12, and 17 that one of the cases 1 to 4 in CATT teach data packet transmissions directly between the gNB and Rx-UE.  As a result, CATT does not teach “receiving a data packet sent directly to a second UE”.
Examiner’s Response:
The Examiner disagrees.  CATT explicitly teaches that Rx-UE must be in the same cell coverage as Tx-UE and can communicate with gNB in both UL and DL [CATT: Sec. 2; p.2; Fig. 2 (case 2)], thus reading on direct data packet transmissions between the gNB and Rx-UE.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468